Citation Nr: AXXXXXXXX
Decision Date: 10/29/21	Archive Date: 10/29/21

DOCKET NO. 200612-93106
DATE: October 29, 2021

REMANDED

Service connection for cardiomyopathy is remanded.

Service connection for breast cancer is remanded.

Service connection for gall bladder removal is remanded.

Service connection for infertility issues is remanded.

Service connection for anxiety disorder is remanded.

Service connection for chronic sinusitis is remanded.

Service connection for essential tremors is remanded.

Service connection for neck arthritis is remanded.

Service connection for dermatitis is remanded.

 

REASONS FOR REMAND

The Veteran served on active duty from November 1961 to February 1964.

The rating decision on appeal was issued in May 2020 and constitutes an initial decision; therefore, the modernized review system, also known as the Appeals Modernization Act (AMA), applies. In the June 2020 VA Form 10182, Decision Review Request: Board Appeal, the Veteran elected the Hearing docket. 

In January 2021, the Veteran testified at a virtual hearing before the undersigned Veterans Law Judge.  Therefore, the Board may only consider the evidence of record at the time of the AOJ decision on appeal, as well as any evidence submitted by the Veteran or her representative at the hearing or within 90 days following the hearing. 38 C.F.R. § 20.302 (a).

1. Service connection for cardiomyopathy is remanded.

2. Service connection for breast cancer is remanded.

3. Service connection for gall bladder removal is remanded.

4. Service connection for infertility issues is remanded.

5. Service connection for anxiety disorder is remanded.

6. Service connection for chronic sinusitis is remanded.

7. Service connection for essential tremors is remanded.

8. Service connection for neck arthritis is remanded.

9. Service connection for dermatitis is remanded.

The appeal is remanded to correct a pre-decisional duty to assist error that occurred prior to the May 2020 rating decision on appeal.

There are no service treatment records (STRs) of the Veteran of record.  The claims folder notes numerous attempts to search for the STRs, including under the name K. B., which is referred to as the Veteran's "maiden name."  However, in reviewing the file, the Board notes that the Veteran's maiden name was actually K.W.  See Military Personnel Record received January 20, 2020.  According to a VA Form 21E-1990 completed by the Veteran in July 1966, she married a man named B. in September 1963, which was near the end of her period of active duty.  

There is no indication in the record that a search was made for STRs under the name K.W.  As the search for records did not include all relevant names suggested by the record, a pre-decisional duty to assist error occurred, and a remand is required to correct such error.

The matters are REMANDED for the following action:

Attempt to obtain service treatment records of the Veteran. A search should be completed for records using the Veteran's maiden name, K.W.

 

 

D. JOHNSON

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	M. G. Mazzucchelli, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.